COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-114-CV
 
 
  
IN RE ELIZABETH A. ROHR                                                        RELATOR
 
 
 
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relator’s amended petition for writ of mandamus.  
The court is of the opinion that relief should be denied.  Accordingly, 
relator’s amended petition for writ of mandamus is denied.
  
  
                                                                  PER 
CURIAM
    
  
PANEL 
A:   LIVINGSTON, GARDNER, and WALKER, JJ.
 
DELIVERED: April 4, 2005


 
NOTES
1.  
See Tex. R. App. P. 47.4.